DETAILED ACTION

Introduction

1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 04/19/2021 after the final rejection of 12/18/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added or cancelled in this submission, while claims 1, 8, 12-14 and 28 have been amended. Claims 5, 16-17, 19, 22 and 24-26 were previously cancelled. Thus, claims 1-4, 6-15, 18, 20-21, 23 and 27-34 are currently pending for reconsideration by the Examiner and are examined below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

2.	The Applicant’s arguments are persuasive in view of an updated search and in conjunction with their claim amendments presented in this latest submission. Pending claims 1-4, 6-15, 18, 20-21, 23 and 27-34 are therefore allowable over 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a method for an efficient analysis of and response to voice commands and search queries.

Most pertinent prior art:

Mallinson (U.S. Patent Application Publication # 2017/0013314 A1) in para 7, teaches that each media file can be made up of multiple segments of content and thus could include multiple segments of audio content. Paragraphs 25-27 and figure 3, teach capturing a media file based query from the user. An audio fingerprinting process is used to compare audio information captured by the user with audio information stored in the database. Files can be divided into those which can be matched based on audio fingerprinting and those in which no match in found based on audio fingerprinting and so must be processed by other means, e.g. voice recognition. Files which are matched based on audio fingerprinting can be returned to the user as supplemental content. 


Brillon (U.S. Patent Application Publication # 2007/0247979 A1) in paragraphs 137-142 and figure 19, teaches creating priority play queue of songs with prioritization-based-on-bidding capability to increase the potential revenue for an operator. The priority queue is then sent to the users for bidding to increase the rank of their song whereupon this information is sent to various jukeboxes.

Cameron (U.S. Patent Application Publication # 2015/0025663 A1) in para 230 and figure 7, teaches a requester module 331 that is configured to delete audio track files stored in memory either after they are played or after a configurable predetermined time period. 

Park (U.S. Patent Application Publication # 2009/0138109 A1) in paragraphs 38-41, teaches that if the license information of an audio file is expired then the file is determined as invalid as it is then unplayable. Files marked with a delete flag are later automatically deleted.

Sriram (U.S. Patent Application Publication # 2009/0307368 A1) in para 36 and figure 3, teach that a host computer 102 that initiates a connection with the client 104 via the network 106. The host 102 may determine the bandwidth of the connection, such as by analyzing the network connection, using a previous bandwidth determination, or by other known techniques. The host 102 may include streams of media encoded at many different bit rates for a single piece of 

Cyr (U.S. Patent # 6785654 B2) in col 5, lines 10-20 and figure 1, teaches a dynamic monitoring agent 18 that identifies speech recognition engines 14 most proficient with specific vocabularies and instructs the dispatch system 32 to forward similar speech files to those speech recognition engines 14 best suited for processing of the selected speech file. The dynamic monitoring agent 18 will also ascertain the fastest processing speech recognition engines 14 and instruct the dispatch system 32 to forward high priority speech files to these speech recognition engines 18. 


Smith (U.S. Patent Application Publication # 2014/0277638 A1) in its abstract, teaches a computerized method of automatically determining a user's potential liking for an unknown audio file, based upon a reference audio file that the user likes. Each audio file is analyzed into various frequency and amplitude bins, each bin having a time length that is at least a substantial fraction of the audio file's normal playing time. Each bin is further scored according to the complexity or information content of the audio signal in that bin. 

Sarikaya (U.S. Patent Application Publication # 2018/0061421 A1) in para 25, teaches receiving a voice input from a user; analyzing acoustic patterns of the voice input; determining, based on the acoustic analysis, the identity of the user; extracting, from the voice input, at least one signal pertaining to a background characteristic of the user and at least one signal pertaining to a digital characteristic associated with the first user; assigning values to the at least one extracted signal pertaining to the background characteristic of the user and the at least one extracted signal pertaining to the digital characteristic associated with the user and categorizing the voice input into one or more topical categories using the assigned values and natural language speech processing. 

Moss (U.S. Patent Application Publication # 2014/0074846 A1) in para 91, teaches that user reaction in the form of low ratings or thumbed down selections for some edgy songs may be used to remove or demote similar songs in the playlist. 

 
Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.
CONCLUSION

3.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Klappert (U.S. Patent Application Publication # 2014/0380379 A1), Garudadri (U.S. Patent Application Publication # 2003/0061036 A1), List (U.S. Patent # 8971543 B1), Larco (U.S. Patent Application Publication # 2012/0089392 A1), Gurfein (U.S. Patent Application Publication # 2003/0081744 A1), Looney (U.S. Patent Application Publication # 2005/0201254 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)